ACCEPTED
                                                                           03-14-00650-CV
                                                                                   5053932
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                      4/27/2015 5:57:45 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                     No. 03-14-00650-CV
_______________________________________________________________
                                                          FILED IN
                                                   3rd COURT OF APPEALS
        IN THE THIRD COURT OF APPEALS                  AUSTIN, TEXAS
                AUSTIN, TEXAS                      4/27/2015 5:57:45 PM
                                                     JEFFREY D. KYLE
_______________________________________________________________
                                                           Clerk

                Wesley Spears and Renee Jacobs,
                                        Appellants
                               v.

       Falcon Pointe Community Homeowners’ Association,
                                     Appellee
_______________________________________________________________

               Appeal from County Court at Law No. 1
       of Travis County, Texas, Cause No. C-1-CV-13-010214
_______________________________________________________________

                        Appellee’s Brief
_______________________________________________________________




                              David E. Chamberlain
                              dchamberlain@chmc-law.com
                              State Bar No. 04059800
                              David J. Campbell
                              dcampbell@chmc-law.com
                              State Bar No. 24057033
                              CHAMBERLAIN ♦ MCHANEY
                              301 Congress, 21st Floor
                              Austin, Texas
                              (512) 474-9124
                              (512) 474-8582 (fax)

                              Attorneys for Appellee
               IDENTITY OF PARTIES AND COUNSEL
   In addition to the counsel listed in Appellants’ Brief, David Campbell is appellate
counsel for Appellee, Falcon Pointe Community Homeowners’ Association (“Falcon
Pointe” or “the Association”), and was trial counsel for Falcon Pointe as well.




                                          iii
                                        TABLE OF CONTENTS
                                                                                                                            Page

IDENTITY OF PARTIES AND COUNSEL ..................................................................... iii 

TABLE OF CONTENTS ................................................................................................... iv 

INDEX OF AUTHORITIES .............................................................................................. vi 

STATEMENT OF THE CASE ........................................................................................ viii 

STATEMENT REGARDING ORAL ARGUMENT ........................................................ ix 

ISSUES PRESENTED ........................................................................................................ x 

STATEMENT OF FACTS .................................................................................................. 2 

                   A.        Appellants violated the Association’s rules by
                             extending the height of their fence without the required
                             approval. ............................................................................................. 2 

                   B.        The trial court rendered judgment stating Appellants
                             had violated the Association’s rules by extending the
                             height of their fence............................................................................ 4 

                   C.        Appellants’ motion to recuse the judge who rendered
                             the final judgment was denied............................................................ 5 

                   D.        Falcon Pointe disputes the various misrepresentations
                             contained in Appellants’ statement of facts. ...................................... 6 

SUMMARY OF THE ARGUMENT .................................................................................. 8 

ARGUMENT....................................................................................................................... 9 

         I.        Appellants have waived their issues on appeal through
                   inadequate briefing. ..................................................................................... 10 

         II.       The Trial Court did not err by granting Falcon Pointe’s First
                   Amended Motion for Summary Judgment. ................................................. 11 

         III.      The Trial Court did not abuse its discretion by denying
                   Appellants’ untimely Motion for Continuance. .......................................... 15 



                                                                iv
          IV.         Appellants have failed to present any argument regarding
                      DTPA claims. .............................................................................................. 19 

          V.          Appellants fail to present any argument that requires the
                      Court to address their fourth issue regarding recusal. ................................. 20 

CERTIFICATE OF COMPLIANCE ................................................................................ 25 

CERTIFICATE OF SERVICE .......................................................................................... 25 

APPENDIX ....................................................................................................................... 26 

                1.         Final Judgment (CR 1028)..................................................................... 26 

                2.         Order Granting Falcon Pointe’s Objections to Plaintiffs’
                           Brief in Opposition to Defendant’s First Amended
                           Traditional and No-Evidence Motion for Summary
                           Judgment (CR 1029) .............................................................................. 26 

                3.         Falcon Pointe’s First Amended Motion for Summary
                           Judgment (CR 524–35) .......................................................................... 26 

                4.         Plaintiff’s Fourth Amended Petition (CR 511–23)................................ 26 




                                                                  v
                                         INDEX OF AUTHORITIES
                                                                                                                                   Page
Cases 

BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789 (Tex. 2002) ........................ 16
Carmody v. State Farm Lloyds, 184 S.W.3d 419 (Tex. App.—Dallas 2006,
  no pet.) ........................................................................................................................... 21
Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682 (Tex. 2002) ...................... 14
Chandler v. Chandler, 991 S.W.2d 367 (Tex. App.—El Paso 1999, pet.
  denied) ..................................................................................................................... 22, 24
Corniello v. State Bank and Trust, 344 S.W.3d 601 (Tex. App.—Dallas
  2011, no pet.). ................................................................................................................ 15
Duerr v. Brown, 262 S.W.3d 63 (Tex. App.—Houston [14th Dist.] 2008, no
  pet.) ................................................................................................................................ 15
Garcia v. Martinez, 988 S.W.2d 219 (Tex. 1999)............................................................. 16
Joe v. Two Thirty Nine Joint Venture, 145 S.W.3d 150 (Tex. 2004) ................................ 15
Lerer v. Lerer, No. 05-02-124-CV, 2002 WL 31656109 (Tex. App.—
  Dallas Nov. 26, 2002, pet. denied) .......................................................................... 22, 23
Ludlow v. DeBerry, 959 S.W.2d 265 (Tex. App.—Houston [14th Dist.]
  1997, no pet.) ................................................................................................................. 23
Mart. v. Martin, Martin & Richards, Inc., 989 S.W.2d 357 (Tex. 1998) ....................... 20
Nelson v. PNC Mortgage Corp., 139 S.W.3d 442 (2004) ................................................. 18
Rocha v. State, 16 S.W.3d 1 (Tex. Crim. App. 2000) ....................................................... 11
Schanzle v. JPMC Specialty Mortgage LLC, No. 03-09-00639-CV, 2011
WL 832170 (Tex. App.—Austin Mar. 11, 2011, no pet.) ............................................. 10
Sommers v. Concepcio, 20 S.W.3d 27 (Tex. App.—Houston [14th Dist.]
  2000, pet. denied) .................................................................................................... 22, 23
Swilley v. Hughes, 488 S.W.2d 64 (Tex. 1972) ................................................................. 12
Tex. Workers’ Comp. Comm’n v. Patient Advocates of Tex., 136 S.W.3d
643 (Tex. 2004) ............................................................................................................. 12




                                                                    vi
Rules 

TEX. R. APP. 47.1 ............................................................................................................... 21
TEX. R. APP. P. 33.1 ........................................................................................................... 15
TEX. R. APP. P. 38.1(i) ................................................................................................. passim
TEX. R. APP. P. 39.2 ............................................................................................................ vii
TEX. R. CIV. P. 18a ................................................................................................ 21, 22, 23




                                                                vii
                         STATEMENT OF THE CASE
    In order to provide the Court with a statement of the case that concisely and
clearly states the nature of this case, Falcon Pointe provides the Court with the
following:

Nature of the Case              This is a declaratory judgment action filed by
                                Appellants against Falcon Pointe. Although Plaintiff
                                sought various declarations and added a Deceptive
                                Trade Practices Act (“DTPA”) claim during the course
                                of the lawsuit, the lawsuit arose from Appellants’
                                decision to extend the height of their fence in violation
                                of the applicable covenants and deed restrictions and
                                stubborn refusal to remedy the violation. (See CR 10–
                                16, 511–535)1

Trial Court                     County Court at Law Number One of Travis County.

Course of Proceedings           Appellants filed this lawsuit on November 5, 2013.
                                (CR 10–16) Falcon Pointe filed a motion for summary
                                judgment on May 6, 2014 seeking a final judgment on
                                all of Appellants’ claims. (CR 69–204) On July 1,
                                2014, the parties agreed to appear for a summary
                                judgment hearing on September 15, 2014. (1 RR 30)

Trial Court’s Disposition       On September 15, 2014, the trial court rendered final
                                judgment based on Falcon Pointe’s summary judgment
                                motion. (CR 1028) After the judgment was signed,
                                Appellants moved to recuse the presiding judge, which
                                Judge Jon Wisser denied. (CR 1268)


1
    Throughout Appellee’s brief, references to the clerk’s record are made as “CR [page]”;
    references to the reporter’s record as “[volume] RR [page]”; and references to the
    supplemental reporter’s record as “[volume] Supp. RR [page].”



                                           viii
             STATEMENT REGARDING ORAL ARGUMENT
         Falcon Pointe does not believe oral argument is necessary in this case. The

dispositive issues were authoritatively decided by the trial court and Appellants have

failed to present any cognizable reason that the trial court erred in granting Falcon

Pointe’s motion for summary judgment. Appellants’ brief also fails to explain why

Appellants believe Judge Wisser abused his discretion by denying Appellants’

motion to recuse. Accordingly, Appellants have waived the first, third, and fourth

issues presented in their brief due to inadequate briefing, obviating the need for oral

argument. See TEX. R. APP. P. 38.1(i). Appellants’ remaining issue can easily be

disposed of by the Court because Appellants’ Motion for Continuance was not timely

filed.

         Additionally, although Appellants’ rationale for requesting oral argument is

not entirely clear, it appears Appellants attempt to justify their request for oral

argument by stating their intention to introduce evidence that is (1) outside the

appellate record and (2) irrelevant to the issues raised in this appeal. However,

presenting matters outside the record is not permitted in oral argument. TEX. R. APP.

P. 39.2 (“A party should not refer to or comment on matters not involved in or

pertaining to what is in the record.”)




                                          ix
                                ISSUES PRESENTED
1.    Have Appellants waived their first, third, and fourth appellate issues through
      inadequate briefing?

2.    Did the trial court err by granting Falcon Pointe’s First Amended Motion for
      Summary Judgment?2

3.    Did the trial court err by denying Appellants’ Motion for Continuance, which
      was filed on the night before the summary judgment hearing?

4.    Were Appellants entitled to present additional oral argument on their DTPA
      claims at the summary judgment hearing?

5.    Did Judge Jon Wisser clearly abuse his discretion by denying Appellants’
      Second Verified Motion to Recuse Judge?




2
     As the trial court did not err in granting Falcon Pointe’s motion for summary judgment, it
     naturally follows that the trial court did not err in denying Appellants’ partial motion for
     summary judgment.



                                                x
                              No. 03-14-00650-CV
      _______________________________________________________________

                IN THE THIRD COURT OF APPEALS
                        AUSTIN, TEXAS
      _______________________________________________________________

                         Wesley Spears and Renee Jacobs,
                                                 Appellants
                                        v.

               Falcon Pointe Community Homeowners’ Association,
                                             Appellee
      _______________________________________________________________

                      Appeal from County Court at Law No. 1
              of Travis County, Texas, Cause No. C-1-CV-13-010214
      _______________________________________________________________

                                  Appellee’s Brief
      _______________________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

   This is a relatively straightforward case that Appellants have consistently

attempted to unnecessarily complicate. Appellants incurred a $25 fine when they

constructed a lattice on their fence in violation of Falcon Pointe’s rules. Instead of

remedying this violation or appearing at a hearing to discuss options for remedying

the violation, Appellants filed this lawsuit.        Although Appellants requested

numerous declarations of the trial court, the only declaration that alleged a

justiciable controversy requested that the trial court declare whether Appellants’
privacy screen violated the Association’s rules. Because the summary judgment

evidence conclusively established Appellants’ privacy screen did violate the

Association’s rules, the trial court properly rendered summary judgment on that

declaration. The trial court further ruled that Appellants’ remaining allegations

(including their DTPA claim) lacked merit.

    Instead of addressing these issues head-on, Appellants’ briefing to this Court

dodges the issues and fails to present any legitimate argument that the trial court’s

judgment should be overturned on appeal.

                             STATEMENT OF FACTS
    Appellants’ statement of facts is argumentative, unsupported by record

references,3 and contains numerous misrepresentations.                  Despite its length,

Appellants’ statement of facts does not present the Court with the facts relevant to

the issues raised in this appeal.

       A. Appellants violated the Association’s rules by extending
          the height of their fence without the required approval.
    This case arises from a relatively simple dispute: Appellants violated the rules

applicable to all homes in the Falcon Pointe neighborhood by extending the height


3
    The majority of Appellants’ statements are completely unsupported by any reference to the
    record. When Appellants use citations, the citations often refer to Appellants’ appendix,
    which is comprised of many documents that are either outside the appellate record or are not
    pertinent to the issues raised in this appeal.



                                               2
of their fence above the height permitted by the neighborhood’s rules, and

Appellants did so without obtaining approval, in writing, before commencing this

construction.4 In September 2013, Appellants were informed that they needed

written approval for their construction.5 Appellant Wesley Spears replied “I am

not going to ask for approval for something I already discussed” and added the

privacy screen to his fence without the required approval.6

    In October 2013, Appellants were notified that their privacy screen had been

constructed in violation of the neighborhood’s rules.7 In response, Mr. Spears sent

the Association a letter in which he requested a hearing regarding the violation,

accused the Association of racial discrimination, and threatened to file a lawsuit

against the Association.8 The hearing was scheduled to occur on November 11,

2013, but before the hearing could occur, Appellants filed this lawsuit.9




4
    CR 524—34.
5
    CR 562.
6
    CR 590.
7
    CR 544.
8
    CR 528.
9
    CR 529.



                                          3
        B. The trial court rendered judgment stating Appellants had
           violated the Association’s rules by extending the height of
           their fence.
        The following timeline provides the procedural history of this case that is

relevant to the issues presented in this appeal:

Nov. 5, 2013        Appellants filed their Original Petition.

May 6, 2014         Falcon Pointe filed its Motion for Summary Judgment
                    asserting that Appellants’ declaratory judgment claims lacked
                    merit for various reasons but primarily because Appellants
                    claims did not present the trial court with actual controversy
                    and improperly sought an advisory opinion from the trial
                    court.10

June 30, 2014       Appellants filed their Motion for Partial Summary
                    Judgment.11

July 1, 2014        The parties agreed to a September 15, 2014 hearing date for the
                    summary judgment motions.12

July 9, 2014        Appellants filed their Fourth Amended Petition for
                    Damages.13

Aug. 25, 2014       Falcon Pointe filed its First Amended Motion for Summary
                    Judgment to respond to the declaratory judgment claims and
                    DTPA claims asserted in Appellants’ Fourth Amended

10
     CR 69–204.
11
     CR 407–459.
12
     1 RR 30–31.
13
     CR 511–523.



                                           4
                      Petition.14

Sept. 14, 2014        On the evening before the summary-judgment hearing,
                      Appellants filed their Motion for Continuance.15 Appellants
                      did not serve their Motion for Continuance until minutes before
                      the summary judgment hearing.16

Sept. 15, 2014        The trial court granted Falcon Pointe’s objections to all of the
                      evidence attached to Appellants’ summary-judgment
                      response.17 Appellants have not challenged this order on
                      appeal. The trial court further granted Falcon Pointe’s
                      summary judgment motion and denied Appellants’ partial
                      summary judgment motion.18

        C. Appellants’ motion to recuse the judge who rendered the
           final judgment was denied.
        After the trial court rendered final judgment in favor of Falcon Pointe,

Appellants filed a motion to recuse the judge who had rendered judgment.19 Judge

Wisser was assigned to preside over the recusal proceeding.20 After Appellants

filed various amended and supplemental motions to recuse,21 Judge Wisser held a


14
     CR 524–776.
15
     CR 961.
16
     2 Supp. RR 55:11–13.
17
     CR 1029–30.
18
     CR 1028, 1031.
19
     CR 973–74.
20
     CR 1089.
21
     CR 1032–36, 1065–70, 1077–78, 1122–25.



                                              5
hearing on the most recent recusal motion — Appellants’ Second Motion to

Recuse Judge — and determined that the motion should be denied.22

        D. Falcon Pointe disputes the various misrepresentations
           contained in Appellants’ statement of facts.
        Falcon Pointe disputes all statements Appellants have asserted that are either

unsupported by the record or flatly contradicted by the record. Specifically, Falcon

Pointe contradicts the following misrepresentations:

      The trial court showed no bias against Appellants. Throughout this case
       Appellants have either insinuated or blatantly accused Falcon Pointe, Falcon
       Pointe’s counsel, and the trial court of prejudice against Appellants because
       they are African-American.23 These accusations are as groundless as they
       are offensive. Nothing in the record indicates any bias based on Appellants’
       ethnicity or on any other basis.

      Appellants’ fence was not “four feet high along the side of the pool.”24 The
       summary-judgment evidence conclusively established that Appellants’ fence
       was six feet high until Appellants extended the height of the fence by
       attaching a lattice to the fence.25

      Falcon Pointe did not send Appellants an email stating that they were not
       entitled to a hearing.26

      Falcon Pointe disputes Appellants’ statement that “appellants built a
       completely free standing privacy screen, which was not attached to the



22
     CR 1268.
23
     Appellants’ Brief, pp. 3, 25, 66–67; CR 299, 304, 548, 1092, 1094, 1096, 1098.
24
     Appellants’ Brief, p. 5.
25
     CR 658.
26
     Appellants’ Brief, p. 6.



                                                6
        existing fence in any way.”27

      Appellants did not make “six formal requests for the Production of
       Documents in the subject case.”28 Appellants served one request for
       production of documents, requesting “all books and records of [Falcon
       Pointe].”29

      Falcon Pointe did not refuse to cooperate with discovery, “attempt to hide
       the ball,” or cause any delays in the discovery process.30

      Appellant Wesley Spears’s name was not “fraudulently left off the ballot.”31

      None of the “four witnesses noticed for deposition by” Appellants were
       material or crucial witnesses.32

      Appellants did not request that their “three outstanding Motions to Compel
       Discovery be heard before” Falcon Pointe’s summary judgment motion.33
       Appellants left “to the [trial] court’s discretion as to the appropriated [sic]
       date for a Hearing [sic] on the . . . Motions.”34

      The trial court did not prevent Appellants from presenting argument on their
       DTPA claims.35

      Appellants did not timely request a hearing on their motions to compel.36


27
     Appellants’ Brief, p. 7.
28
     Appellants’ Brief, p. 11.
29
     CR 423.
30
     Appellants’ Brief, pp. 11–18.
31
     Appellants’ Brief, pp. 17.
32
     Appellants’ Brief, p. 19.
33
     Appellant’s Brief, p. 20.
34
     4 RR, Exh. 1.
35
     Appellants’ Brief, p. 19.
36
     Appellants’ Brief, p. 26.



                                           7
      The trial court did not refuse to hear Appellants’ motions to compel because
       the Court Operations Officer did not schedule a hearing on the motions.37
       Rather, Appellants never set a hearing on their motions to compel.



                         SUMMARY OF THE ARGUMENT
        In their first and third issues, Appellants contend the trial court erred in

granting Falcon Pointe’s hybrid summary judgment motion. However, Appellants

fail to discuss the summary judgment arguments Falcon Pointe raised in its motion.

Falcon Pointe initially argued that Appellants’ construction of a privacy screen

violated the Association’s rules and further argued that the remainder of

Appellants’ declarations improperly sought advisory opinions that would not have

settled any actual controversy between the parties. Falcon Pointe also challenged

Appellants’ DTPA claim, and the trial court sustained Falcon Pointe’s objections

to all of the evidence attached to Appellants’ response brief. As this evidentiary

ruling is not challenged on appeal, it is necessarily undisputed that no evidence

supports Appellants’ DTPA claims. Accordingly, Appellants have not adequately

briefed their first and third issues and provide the Court with no argument that

would justify reversing the trial court’s judgment.

        Appellants further contend the trial court abused its discretion by denying

their Motion for Continuance.      But Appellants fail to acknowledge that their

37
     Appellants’ Brief, p. 26.



                                          8
Motion for Continuance was not timely filed and failed to demonstrate that the

discovery they sought was material and that they had exercised due diligence to

obtain the discovery. Although the summary judgment hearing had been set for

more than two months, Appellants waited until the night before the hearing to file

their Motion for Continuance.       Accordingly, the trial court did not abuse its

discretion in denying the Motion for Continuance.

      Finally, Appellants contend that Judge Wisser abused his discretion by

denying Appellants’ motion to recuse the trial judge who granted Falcon Pointe’s

summary judgment motion. Like Appellants’ first issue and third issues, this issue

is inadequately briefed. Additionally, the Court’s determination of Appellants’

first three issues renders this issue moot because the motion to recuse was not filed

until after the trial court rendered judgment in this case.

                                   ARGUMENT
      Appellants raise four issues on appeal, arguing that (1) the trial erred in

granting Falcon Pointe’s motion for summary judgment and denying Appellants’

partial motion for summary judgment; (2) the trial court abused its discretion in

denying Appellants’ motion for a continuance of the summary judgment hearing;

(3) the trial court erred in granting Falcon Pointe’s no-evidence summary judgment

on Appellants’ DTPA claims “without allowing any oral argument on the matter




                                           9
and without any basis in law to dismiss the claims”;38 and (4) the trial court abused

its discretion in denying Appellants’ motion to recuse the trial judge who granted

Falcon Pointe’s motion for summary judgment. The Court should overrule the

first, third, and fourth issues because Appellants have waived these issues through

inadequate briefing. Moreover, these issues should all be overruled because none

of Appellants’ arguments have merit.

     I.      Appellants have waived their issues on appeal through
             inadequate briefing.
          Appellants have waived their first, third, and fourth appellate issues because

they have failed to present a clear and concise argument for the contentions made

with appropriate citations to authorities and to the record. TEX. R. APP. P. 38.1(i);

Schanzle v. JPMC Specialty Mortgage LLC, No. 03-09-00639-CV, 2011 WL
832170, at *3 (Tex. App.—Austin Mar. 11, 2011, no pet.) (not designated for

publication).

          An appellant waives its appellate issues for inadequate briefing when the

appellant fails to prepare a brief that contains “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record.” TEX.

R. APP. P. 38.1(i); Schanzle, 2011 WL 832170 at *3. An argument that fails to cite

the record or supporting authorities “presents nothing for review.” Rocha v. State,

38
          Appellants’ Brief, p. x.



                                              10
16 S.W.3d 1, 20 (Tex. Crim. App. 2000).

     As described more fully in the following sections, Appellants have waived the

first, third, and fourth issues they raise on appeal by failing to adequately brief

these issues.

 II.    The Trial Court did not err by granting Falcon Pointe’s First
        Amended Motion for Summary Judgment.
     In their first issue, Appellants contend the trial court erred by granting Falcon

Pointe’s motion for summary judgment. However, because Appellants do not

provide the Court with any argument that addresses the trial court’s summary

judgment,39 this argument is waived as inadequately briefed. TEX. R. APP. P.

38.1(i). Moreover, the trial court did not err in rendering summary judgment

because (1) the evidence conclusively established that Appellants violated the

Association’s rules by building their privacy screen, (2) Appellants’ remaining

declaratory judgment claims improperly sought advisory opinions, and (3) no

evidence supported Appellants’ DTPA claim.

     The purpose of summary judgment is to eliminate patently unmeritorious


39
     Rather than addressing Falcon Pointe’s summary judgment arguments, Appellants have
     apparently copied — almost verbatim — arguments from various motions they filed in the
     trial court. Compare Appellants’ Brief, pp. 41–57 with CR 412–425 (Plaintiffs’ Motion for
     Partial Summary Judgment); CR 777–86 (Plaintiffs’ Motion to Compel Production of
     Documents); CR 888–901 (Plaintiffs’ Brief in Opposition to First Amended Motion for
     Summary Judgment).



                                              11
claims. Swilley v. Hughes, 488 S.W.2d 64, 68 (Tex. 1972). When, as here, both

parties moved for summary judgment on overlapping grounds and the trial court

grants one motion and denies the other, the appellate court reviews the summary-

judgment evidence presented, determines all questions presented, and renders the

judgment that the district court should have rendered.         Tex. Workers’ Comp.

Comm’n v. Patient Advocates of Tex., 136 S.W.3d 643, 648 (Tex. 2004).

     In the trial court, Falcon Pointe presented three summary judgment arguments:

(1) Appellants’ construction of their “privacy screen” violated the Association’s

rules; (2) Appellants’ remaining declaratory judgment claims improperly sought

advisory opinions that would not settle any actual controversy between the parties;

and (3) no evidence supported Appellants’ declaratory judgment claims.40 Falcon

Pointe also objected to the summary judgment evidence Appellants attached to

their response brief,41 which the trial court sustained — a ruling that is

unchallenged on appeal.42

     Appellants’ briefing fails to explain why the trial court erred by declaring that

the “privacy screen” violated the neighborhood’s rules.43 The summary judgment


40
     CR 531–33.
41
     CR 1029–30.
42
     Id.
43
     Compare Appellants’ Brief, pp. 33–57 with CR 531–33.



                                             12
evidence conclusively demonstrates that the privacy screen violated the

Association’s rules in two respects: (1) Appellants refused to obtain the required

approval, and (2) the privacy screen extended the height of Appellants’ fence

beyond the maximum height allowed by the rules.44

     Appellants’ briefing fails to explain why the trial court erred by granting

summary judgment based on Falcon Pointe’s argument that Appellants’ remaining

declaratory judgment claims failed to present a justiciable controversy.45

Plaintiff’s Fourth Amended Petition sought numerous declarations that would have

amounted to improper advisory opinions instead of resolving the controversy

between the parties.46 For example, Appellants wanted the trial court to declare

that “the Association may not deny members access to the records of the

Association and the Association must keep the records in a manner which makes

them reasonable [sic] available to the members.”47 Falcon Pointe had already

pointed out this fatal defect in Appellants’ pleadings in its original summary

judgment motion; nevertheless, Appellants’ stubbornly persisted in seeking

declarations that improperly sought advisory opinions and failed to present the trial



44
     CR 531, 562–63, 589–90, 658–59, 674, 704.
45
     Compare Appellants’ Brief, pp. 33–57 with CR 531–33.
46
     See CR 518–20.
47
     CR 519.



                                             13
court with a justiciable controversy.48

     Finally, Appellants’ briefing fails to explain why the trial court erred by

granting summary judgment based on Falcon Pointe’s third summary judgment

argument that no evidence supported the essential elements of Appellants’ DTPA
         49
claim.        Moreover, the record indisputably shows that no evidence supported

Appellants’ DTPA claims because the trial court sustained Falcon Pointe’s

objections to the summary judgment evidence Appellants attached to their

responsive brief and that order has not been challenged on appeal.50

     In sum, Appellants have waived their first issue through inadequate briefing.

TEX. R. APP. P. 38.1(i). Moreover, Appellants’ first issue must also be overruled

because the record reflects that the trial court properly rendered summary judgment

in this case.




48
     CR 74–75. In a single sentence, Appellants assert the trial court should have allowed
     Appellants to “amend their pleadings to cure any alleged defects in the pleadings.”
     Appellants’ Brief, pp. 34–35. However, the record demonstrates that Appellants had ample
     opportunities to amend their pleadings in the months leading up to the summary judgment
     hearing. Although the trial court refused to consider Appellants’ untimely fifth amended
     petition, a trial court does not abuse its discretion in refusing to consider a pleading filed after
     the deadline when the party fails to file a motion for leave explaining the failure to timely file
     the pleading. Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682, 688 (Tex. 2002).
     It is undisputed that Appellants filed their fifth amended petition less than seven days before
     the summary judgment hearing and that Appellants filed no motion for leave.
49
     Compare Appellants’ Brief, pp. 33–57 with CR 533.
50
     CR 1029–30.



                                                   14
III.    The Trial Court did not abuse its discretion by denying
        Appellants’ untimely Motion for Continuance.

     In their second issue, Appellants contend that the trial court abused its

discretion by denying Appellants’ Motion for Continuance.51 However, the trial

court did not abuse its discretion because Appellants’ motion was untimely and the

continuance motion did not explain why the discovery sought was material or

prove that Appellants had exercised due diligence.52

       In determining whether a trial court abused its discretion in denying a motion

for continuance, courts may consider the length of time the case has been on file;

the materiality and purpose of the discovery sought; and whether the party seeking

the continuance has exercised due diligence. Joe v. Two Thirty Nine Joint Venture,

145 S.W.3d 150, 161 (Tex. 2004); Duerr v. Brown, 262 S.W.3d 63, 78 (Tex.

App.—Houston [14th Dist.] 2008, no pet.). A trial court’s denial of a motion for

continuance will not be overturned on appeal absent an abuse of discretion. BMC

51
     Although Appellants assert the trial court refused to rule on Appellants’ motions to compel
     and Motion for Continuance, the trial court implicitly overruled Appellants’ Motion for
     Continuance by going forward with the summary judgment hearing. See Corniello v. State
     Bank and Trust, 344 S.W.3d 601, 608 (Tex. App.—Dallas 2011, no pet.). Appellants have
     not preserved any argument regarding the three motions to compel either in this appeal or in
     the trial court. Appellants’ appellate briefing presents no argument regarding the three
     motions to compel and fails to provide any citations to the record showing that the trial court
     ever ruled on the motions to compel. See TEX. R. APP. P. 33.1, 38.1(i). In fact, the record
     affirmatively demonstrates that Appellants did not set the motions for hearing prior to the
     summary judgment hearing. 4 Supp. RR, Exh. 1 (email dated September 9, 2014 from
     Appellants’ counsel stating: “I will leave it to the court’s discretion as to the appropriated
     [sic] date for a Hearing on [Appellants’ motions to compel]”).
52
     CR 961–68.



                                                 15
Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 800 (Tex. 2002). A trial

court does not abuse its discretion unless it makes a decision without reference to

any guiding rules or principles. Garcia v. Martinez, 988 S.W.2d 219, 222 (Tex.

1999).

      Appellants contend the trial court abused its discretion by denying Appellants’

Motion for Continuance, asserting that the motion was (1) timely filed and

(2) “states a number of irrefutable reasons why the Motion [sic] should have been

heard and granted.”53 Both of Appellants contentions are incorrect.

        First, Appellants’ motion was not timely filed. The applicable local rules

provide that motions for continuance “will be heard not later than Thursday of the

week preceding the trial” and “will not be heard thereafter unless they allege

grounds, which arose only after that time.” Travis (Tex.) Cnty. Ct. at Law Loc. R.

2.7. Appellants’ motion was not filed until the night before the summary judgment

hearing and was not served until the morning of the hearing.54 And the motion

contains no explanation that would justify its last-minute filing.

        Second, the trial court did not abuse its discretion because Appellants’

continuance motion did not demonstrate that the discovery sought was material to

the summary-judgment issues.           The affidavit attached to Appellants’ motion

53
     Appellants’ Brief, p. 61.
54
     CR 961–68; 2 Supp. RR 55:11–13.



                                            16
includes the following conclusory (and somewhat incomprehensible) statement: “It

was the Hearing [sic] that defendant basis [sic] its Motion for Summary

Judgment[;] therefore, Mr. Meyers’ [sic] testimony is critical and relevant.”55

Appellants did not explain in their motion or affidavit — and have not explained in

their appellate briefing — how the discovery they sought was material to the

summary judgment issues. In fact, Appellants’ counsel had previously conceded

on July 1, 2014 that no additional discovery was necessary:

        [W]hen [Falcon Pointe’s counsel] first came here and filed their
        motion for summary judgment, they felt there wasn’t any discovery
        that was necessary before the summary judgment motions were heard.
        I now agree with them.56

Prior to filing their last-minute continuance motion, Appellants did not indicate

that any depositions would be necessary prior to the summary judgment hearing.57

        Finally, the trial court did not abuse its discretion because Appellants’

continuance motion did not demonstrate that Appellants had exercised due

diligence in obtaining the discovery they sought.      The lawsuit was filed on

November 5, 2013, and the discovery deadline was September 30, 2014.58

Moreover, although the summary judgment hearing had been on everyone’s


55
     CR 965.
56
     1 RR 24:4–8.
57
     See id.
58
     See CR 961, 963.



                                        17
calendar since July 1, 2014, Appellants waited until the night before the hearing to

file their Motion for Continuance.59

      Although Appellants rely on Nelson v. PNC Mortgage Corp., 139 S.W.3d 442

(2004), in their appellate briefing, Nelson merely underscores Appellants’ lack of

diligence in this case.

      Nelson (a prison inmate) filed three motions for continuance before the

summary judgment hearing. Id. at 444–45. Nelson filed his first continuance

motion two weeks before the hearing. Id. at 444. Then, three days before the

hearing, Nelson filed a second motion for continuance. Id. at 445. Finally, on the

day of the hearing, Nelson filed a third motion for continuance. Id.

        Unlike Nelson, Appellants did not file their Motion for Continuance weeks

before the scheduled hearing — they waited until literally the eve of the hearing.

Neither in the trial court nor on appeal have Appellants explained their tardiness in

filing this continuance motion.

        Appellants’ continuance motion was not timely filed and Appellants failed

to prove that they had exercised due diligence and were unable to obtain discovery

that was material to the summary-judgment issues raised in Falcon Pointe’s

summary judgment motion. Thus, the trial court did not abuse its discretion in

denying Appellants’ continuance motion.
59
     CR 961.



                                         18
IV.      Appellants have failed to present any argument regarding DTPA
         claims.

     In their third issue, Appellants contend the trial court erred by “dismissing

appellants’ DTPA claims and without hearing any argument regarding appellants’

claims.”60      However, Appellants do not provide any citation to the record or

authorities in support of this argument.61

     To the extent Appellants simply reiterate their argument that the trial court

erred in rendering summary judgment because no evidence supported Appellants’

DTPA claim, Falcon Pointe has already addressed this argument above.62 Pursuant

to Rule 166a(i), Falcon Pointe argued that no evidence supported Appellants’

DTPA claims.63 Although Appellants attached evidence to their responsive brief,

the trial court sustained Falcon Pointe’s objections to all of that evidence.64

Appellants have not challenged that ruling on appeal. Accordingly, no evidence

supports Appellants’ DTPA claims.

     Additionally, to the extent Appellants contend the trial court was required to

afford them additional time for oral argument on their DTPA claim, the trial court

was not required to hear oral argument regarding any of the summary judgment

60
     Appellants’ Brief, p. 72.
61
     Id., pp. 65–72
62
     See supra, § II, p. 14.
63
     CR 533.
64
     CR 1029–30.



                                             19
claims. Martin v. Martin, Martin & Richards, Inc., 989 S.W.2d 357, 359 (Tex.

1998) (holding that a trial court is not required to afford the parties oral argument

on summary judgment motions).

     Appellants have waived their third issue through inadequate briefing. TEX. R.

APP. P. 38.1(i). Appellants’ third issue must also be overruled because the record

reflects that the trial court properly rendered summary judgment on Plaintiff’s

DTPA claim and was not required to afford Appellants additional time for

summary judgment argument on this claim.

 V.     Appellants fail to present any argument that requires the Court
        to address their fourth issue regarding recusal.

     In their fourth issue, Appellants contend Judge Wisser abused his discretion in

denying Appellants’ recusal motion because the “comments that Judge Phillips’

[sic] directed at appellants [sic] counsel and/or appellants identified earlier in this

case taken together with unfair and legally unsupportable rulings of the court, leave

appellants, with the good faith belief that Judge Phillips was biased against

them.”65      Appellants do not explain which rulings were “unfair and legally

unsupportable”; nor do Appellants explain why the cited comments — which

appear utterly innocuous — provide a basis for recusal.             Accordingly, this

argument is waived as inadequately briefed. TEX. R. APP. P. 38.1(i).

65
     Appellants’ Brief, p. 76.



                                          20
   Moreover, the Court’s determination of Appellants’ first three issues renders

Appellants’ fourth issue moot. If the Court determines the trial court did not err in

rendering summary judgment and denying Appellants’ Motion for Continuance,

the motion to recuse loses any practical significance. Consequently, the Court

need not address Appellants’ fourth issue.       See TEX. R. APP. 47.1 (requiring

appellate courts to hand down written opinions that are as brief as practicable while

addressing every issue necessary to final disposition).

   Additionally, given the issues Appellants raise in this appeal, the motion to

recuse was untimely. On appeal, Appellants challenge the trial court’s summary

judgment rulings and denial of their motion for continuance, but Appellants did not

move to recuse the judge until after the hearing on these matters had occurred.

Rule 18a requires that a motion to recuse must be filed at least ten days before the

date set for trial or other hearing. TEX. R. CIV. P. 18a(a); Carmody v. State Farm

Lloyds, 184 S.W.3d 419, 422 (Tex. App.—Dallas 2006, no pet.) (holding the

recusal motion was untimely with respect to the summary judgment hearing when

the alleged grounds for recusal were known prior to the commencement of the

hearing). Here, as in Carmody, “the alleged grounds for recusal were known to”

Appellants more than two months before the summary judgment hearing.

Carmody, 184 S.W.3d at 422. But Appellants waited until after the trial court




                                         21
rendered judgment to file their motion to recuse.66

     Finally, if the Court reaches the merits of Appellants’ recusal issue, a review of

the cited comments and rulings of the Court demonstrates that Judge Wisser did

not abuse his discretion in determining that recusal was not warranted in this case.

     An order denying a motion to recuse is reviewed on appeal for an abuse of

discretion. TEX. R. CIV. P. 18a(f). A motion to recuse must “not be based solely

on the judge’s rulings in the case” but must state “with detail and particularity facts

that . . . would be sufficient to justify recusal or disqualification.” TEX. R. CIV. P.

18a (a)(3), (4).

     When a party attempts to recuse a judge based on alleged bias or partiality, the

party seeking recusal must prove that the alleged bias “arose from an extrajudicial

source and not from actions during the pendency of the trial court proceedings,

unless these actions during the proceedings indicate a high degree of favoritism or

antagonism that renders fair judgment impossible.” Sommers v. Concepcio, 20
S.W.3d 27, 41 (Tex. App.—Houston [14th Dist.] 2000, pet. denied); see Lerer v.

Lerer, No. 05-02-124-CV, 2002 WL 31656109, *9 (Tex. App.—Dallas Nov. 26,

2002, pet. denied) (holding that movants failed to establish that denial of their

motion to recuse was an abuse of discretion); Chandler v. Chandler, 991 S.W.2d
367, 386 (Tex. App.—El Paso 1999, pet. denied) (same). Judicial remarks that are
66
     CR 1029.



                                           22
critical, disapproving, or hostile do not support recusal unless they reveal “such a

high degree of favoritism or antagonism as to make fair judgment impossible.”

Chandler, 991 S.W.2d at 386; see Ludlow v. DeBerry, 959 S.W.2d 265, 271 (Tex.

App.—Houston [14th Dist.] 1997, no pet.) (“Although we do not condone Judge

Chambers’ [sic] outbursts, all of the actions complained about by Ludlow arose

during the pendency of the trial court proceedings.”). A “mere assumption” that

the judge is prejudiced is insufficient to establish bias or partiality. Sommers, 20
S.W.3d at 42. Moreover, a mere statement by a judge that he dislikes the type of

dispute and believes such disputes should be settled is insufficient to show bias or

partiality that would justify recusal. Lerer, 2002 WL 31656109, at *6.

     Although Appellants contend recusal was required because the trial court’s

rulings were “unfair and legally unsupportable,” Appellants provide no argument

or citation to the record or to any authorities explaining which rulings provide a

basis for recusal. TEX. R. APP. P. 38.1(i). Moreover, it would have been improper

for Judge Wisser to grant the motion to recuse based solely on the trial court’s

rulings in a case. TEX. R. CIV. P. 18a (a)(3).

     Appellants next contend          Judge Wisser abused his discretion based on

comments the trial court made at a hearing on July 1, 2014.67 This argument is

similarly waived for inadequate briefing because Appellants fail to explain why
67
     Appellants’ Brief, p. 84 n.97.



                                            23
these comments reveal such a high degree of favoritism or antagonism as to make

fair judgment impossible. TEX. R. APP. P. 38.1(i); Chandler, 991 S.W.2d at 386.

A review of the comments reveals neither favoritism nor antagonism, and it is

telling that these comments were made almost three months before Appellants filed

their motion to recuse.

   Accordingly, Appellants have waived their fourth issue through inadequate

briefing. TEX. R. APP. P. 38.1(i). Moreover, Appellants’ fourth issue must also be

overruled because the record does not reflect that Judge Wisser abused his

discretion in determining that Appellants’ recusal motion should be denied.

                           CONCLUSION & PRAYER

      Accordingly, for all of the foregoing reasons, Falcon Pointe respectfully

requests that this Court affirm the trial court’s judgment.



                                               Respectfully submitted,
                                               By:   /s/ David J. Campbell
                                                     DAVID E. CHAMBERLAIN
                                                     State Bar No. 04059800
                                                     dchamberlain@chmc-law.com

                                                     DAVID CAMPBELL
                                                     State Bar No. 24057033
                                                     dcampbell@chmc-law.com
                                                     Attorneys for Appellee




                                          24
                    CERTIFICATE OF COMPLIANCE
      In compliance with Texas Rule of Appellate Procedure 9.4(i)(3), I certify that
based on the word count of the computer program used to prepare the foregoing
document, the relevant sections of this document contain 5,024 words.



                                      /s/ David J. Campbell
                                      David J. Campbell

                       CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the above and foregoing document has
been served via electronic service on the following counsel for Appellants on this
24th day of April, 2015:

      Wesley Spears
      ATTORNEY AT LAW
      401 Congress Avenue
      Suite 1501
      Austin, Texas 78701

      Attorney for Plaintiffs/Appellants




                                      /s/ David J. Campbell
                                      David J. Campbell




                                        25
                                 APPENDIX


1.   Final Judgment (CR 1028)

2.   Order Granting Falcon Pointe’s Objections to Plaintiffs’ Brief in Opposition to
     Defendant’s First Amended Traditional and No-Evidence Motion for
     Summary Judgment (CR 1029)

3.   Falcon Pointe’s First Amended Motion for Summary Judgment (CR 524–35)

4.   Plaintiff’s Fourth Amended Petition (CR 511–23)




                                        26
                     No. 03-14-00650-CV
_______________________________________________________________

        IN THE THIRD COURT OF APPEALS
                AUSTIN, TEXAS
_______________________________________________________________

                Wesley Spears and Renee Jacobs,
                                        Appellants
                               v.

       Falcon Pointe Community Homeowners’ Association,
                                     Appellee
_______________________________________________________________

               Appeal from County Court at Law No. 1
       of Travis County, Texas, Cause No. C-1-CV-13-010214
_______________________________________________________________

                        Appellee’s Brief
_______________________________________________________________




                  APPENDIX 1
                                 CAUSE NO. C-l-CV-13-010214


    WESLEY SPEARS AND RENEE                   §      IN THE COUNTY COURT
    JACOBS                                    §
                                              §
                                              §      AT LAW NO. 1           ^ o      £
     FALCON POINTE COMMUNITY                  §                              n£«     ^      •«
    ASSOCIATION                               §      TRAVIS COUNTY, TEJ|£§,                  ;2
                                                                                 •3g.q *t? ®
                                      FINAL JUDGMENT                             '$ " © n
        On this the 15th day of September, 2014, came to be heard Defendant's First

    Amended Traditional and No-Evidence Motion for Summary Judgment.                     Having

     considered the briefing, the evidence, and the arguments of counsel, the Court is of the

    opinion that the Motion should be GRANTED.

        IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that the "Privacy

     Screen in question" was built in violation ofthe Rules ofthe Association.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that all of Plaintiffs'

     remaining claims lack merit and are dismissed with prejudice.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs take

     nothing and pay Defendant $ 23>> \fl"*3-              for the reasonable and necessary
     attorney fees incurred in this matter and that Plaintiffs pay Defendant's court costs

     incurred in this matter.




        SIGNED on September 15, 2014.




000903924
                     No. 03-14-00650-CV
_______________________________________________________________

        IN THE THIRD COURT OF APPEALS
                AUSTIN, TEXAS
_______________________________________________________________

                Wesley Spears and Renee Jacobs,
                                        Appellants
                               v.

       Falcon Pointe Community Homeowners’ Association,
                                     Appellee
_______________________________________________________________

               Appeal from County Court at Law No. 1
       of Travis County, Texas, Cause No. C-1-CV-13-010214
_______________________________________________________________

                        Appellee’s Brief
_______________________________________________________________




                  APPENDIX 2
                              CAUSE NO. C-l-CV-13-010214


WESLEY SPEARS AND RENEE                    §       IN THE COUNTY COURT                       r-J



JACOBS                                     §
                                           §                                  *g£ ft
V.                                         §       AT LAW NO. 1                o i ?.?        en        ;,"i
                                                                               c.t —i a?
                                           §                                                            .a
FALCON POINTE COMMUNITY                                                            -< ^ a:     t3C
                                           §
ASSOCIATION                                §       TRAVIS COUNTY, TEXAS? 9                     ^
                                                                                                   en




 ORDER ON DEFENDANT'S OBJECTIONS TO THE SUMMARY JUDGMENT
             EVIDENCE ATTACHED TO PLAINTIFFS'

     On this the 15th day of September, 2014, came to be heard Defendant's objections to

the summary judgment evidence attached to Plaintiffs' Brief in Opposition to

Defendant's First Amended Traditional and No-Evidence Motion for Summary Judgment

("Plaintiffs' Brief). Having considered the objections, the summary judgment evidence,

and the arguments of counsel, the Court rules on the objections as follows:

     1. Defendant's objection that none of the evidence attached to Plaintiffs' Brief is

authenticated is


       SUSTAINED:                                 OVERRULED:


     2. Defendant's objection regarding the lack of a proper jurat in the affidavit of

Wesley Spears attached to Plaintiffs' brief is

       SUSTAINED:         ^                       OVERRULED:
     3. Defendant's objection that Paragraph 19 (first) does not affirmatively show that

the affiant is competent to testify a>out the matters stated in the affidavit is

       SUSTAINED:                                 OVERRULED:
                                                                                                                  fl
                                                                                                               o'>
                                                          llllllMllllllllllll
                                                        000903925
   4. Defendant's objection that Paragraphs 7, 17, 19 (first), and 19 (second) does not

affirmatively show that the affiant is competent to testify about the matters stated in the

affidavit is

      SUSTAINED:                ^              OVERRULED:
   5. Defendant's objection that Paragraphs 5, 7, 11, 12, 19 (second), and 20 contain

inadmissible hearsay is

      SUSTAINED:                \S             OVERRULED:

   6. Defendant's objections that Paragraphs 4, 5, 6, 7, 16, 19 (second), and 20 violate

the best evidence rule is


      SUSTAINED:            L^                  OVERRULED:

    7. Defendant's objections that Paragraphs 2, 3, 7, and 11 are not readily

controvertible as the statements cpjrtained therein are vague and ambiguous is

      SUSTAINED:            v                   OVERRULED:




    SIGNED on September 15, 2014.




                                                                                                      11
                                                                                              \   ;
                                                                                                      £
                     No. 03-14-00650-CV
_______________________________________________________________

        IN THE THIRD COURT OF APPEALS
                AUSTIN, TEXAS
_______________________________________________________________

                Wesley Spears and Renee Jacobs,
                                        Appellants
                               v.

       Falcon Pointe Community Homeowners’ Association,
                                     Appellee
_______________________________________________________________

               Appeal from County Court at Law No. 1
       of Travis County, Texas, Cause No. C-1-CV-13-010214
_______________________________________________________________

                        Appellee’s Brief
_______________________________________________________________




                  APPENDIX 3
                                                                              Filed: 8/25/2014 4:55:30 PM
                                                                                        Dana DeBeauvoir

                               CAUSE NO. C-l-CV-13-010214                             "SS&SSSSi
                                                                                               Jason Kerr

  jToLBSYSPEARSANDRENEE                     § ^THE COUNTY COURT
  v                                         f
                                            §      ATLAWNO. 1
                                            §
  FALCON POINTE COMMUNITY                   S
  ASSOCIATION                               §      TRAVIS COUNTY, TEXAS
      DEFENDANT'S FIRST AMFNTlFD TRADITIONS ^^ »mrrTfT
                        MOTIONFOtt STJMMARY.TimnMir^rr "-"'""'MA
      Defendant Falcon Pointe Community Association ("Falcon Pointe" or the
 "Association") files it, F.rst Amended Traditional and No-Evidence Motion for Summary
 Judgment pursuant to Texas Rules ofCivil Procedure 166a(b) and 166a(i) and in support
 thereofwould show the Court the following:


                   Summary or \mznMvm AND RFf TffF REOriFSTlrn

   Plaintiffs think the rules do not apply to them. Two rules in particular: (1) Plaintiffs-
fence (like their neighbors' fences) cannot be higher than Slx feet and (2) Plaintiffs are
required to obtain approval, in writing, before commencing any construction on their
property. Instead of complying with these simple, straightforward rules. Plaintiffs filed
this lawsuit asserting numerous frivolous declaratory judgment claims and ameritless
Deceptive Trade Practices Act ("DTPA") claim.
    Plaintiffs' only legally cognizable declaratory judgment clam-regarding whether
their fence addition violates the Association's Rules-fails because Plaintiffs constructed


                           000896737

                                                                                                J
                                                                                                     '^i
 the fence addition without obtaining the required approval and extended the height of
 their fence above the maximum allowed height.

     Plaintiffs' remaining declaratory judgment claims must be dismissed because they fail
 to present this Court with any justiciable controversy. Instead, Plaintiffs improperly
 attempt to obtain advisory opinions from this Court that would not settle any actual
 controversy. The Declaratory Judgment Act does not grant this Court subject-matter
 jurisdiction over such claims; therefore, Plaintiffs' claims must be dismissed.
    Finally, Plaintiffs assert a DTPA claim against Falcon Pointe that fails because
 Plaintiffs have no evidence to support the essential elements ofthis claim.


                                     Standard of Review


    When a movant prevails on a hybrid motion for summary judgment, the nonmovant
must "challenge, and prevail on, every traditional and no evidence ground raised in the
motion for summary judgment to obtain reversal on appeal." Savin v. Great Western
Ins. Co., No. 04-07-00380-CV, 2008 WL 723321, at *1 (Tex. APP.-San Antonio Mar.
19, 2008, no pet.); Tesoro Petroleum Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d
118,134 (Tex. App.—Houston [1st Dist.] 2002, pet. denied).
    The purpose ofamotion for summaryjudgment is to permit the trial court to properly
dispose of cases that involve unmeritorious claims or untenable defenses. City of
Houston v. ClearCreekBasinAuth.,5S9S.W.2d67l,67Sn.5(Tex. 1962). Atraditional
summary judgment is proper when the movant establishes that there are no genuine
issues ofmaterial fact, thereby entitling movant to judgment as a matter oflaw. Lear


                                                                                             C,
                                                                                             J    93
 Siegler, Inc. v. Perez, 819 S.W.2d 470 (Tex. 1991). Adefendant is entitled to summary
 judgment ifit disproves an essential element ofthe plaintiffs cause ofaction as amatter
 of law. Science Spectrum, Inc. v. Martinez, 941S.W.2d, 910, 911 (Tex. 1997); Lear
 Siegler, 819 S.W.2d at 471; Anderson v. Snider, 808, S.W. 2d, 54, 55 (Tex. 1991). The
 movant need not negate all conceivable theories on which the claimant might recover;
 rather, the movant is only required to negate the theories raised by the pleadings. Smith
 Kline Bechamp Corp. v. Doe, 903 S.W.2d 347, 355 (Tex. 1995). Summary judgment
 may be based on facts aplaintiff has pleaded when those facts affirmatively negate the
 plaintiffs claims. Saenz v. Family Sec. Ins. Co. ofAm., 786 S.W.2d 110, 111 (Tex.
 App.—San Antonio 1990, no writ) (affirming a summary judgment based on the facts
 pleaded in plaintiffs petition which negated the plaintiffs claims).
    Adefendant is entitled to ano-evidence summary judgment when, after an adequate
time for discovery, there is no evidence ofan essential element ofthe plaintiffs cause of
action. TEX. R. ClV. P. 166a(i); Fort Brown Villas III Condo. Ass'n v. Gillenwater, 285
S.W.3d 879, 882 (Tex. 2009). Once the defendant alleges there is no evidence of an
essential element, the burden shifts to the plaintiff to produce more than a scintilla of
evidence to raise agenuine issue ofmaterial fact on the challenged element. Tex. R. Civ.
P. 166a(i); Forbes, Inc. v. Granada Biosciences, Inc., 124 S.WJd 167, 172 (Tex. 2003).
Evidence that raises only a speculation or surmise is insufficient. Forbes, Inc., 124
S.W.3d at 172. Ifthe plaintiffcannot present more than ascintilla ofevidence supporting
all challenged elements ofits claims, the defendant is entitled to summary judgment.



                                                                                           ...J '*-•   !£•
                                   Exhibits Attached

 Exhibit 1     Plaintiffs' Responses to Falcon Pointe's Request for Production
 Exhibit 2     Documents produced by Plaintiffs in response to Falcon Pointe's Request for
              Production.

 Exhibit 3    Additional documents produced by Plaintiffs in response to Falcon Pointe's
              Request for Production.

 Exhibit 4    Affidavit signed by Natalie Boykin with attachments (i.e., photographs of
              Plaintiffs^ fence and documents containing the Association's rules governing
              Plaintiffs' residence and property).
 Exhibit 5    Plaintiffs' Response to Falcon Pointe's Request for Admissions.
 Exhibit 6    Affidavit signed by David J. Campbell regarding attorneys' fees incurred on
              or before May 6,2014.
Exhibit 7     Affidavit signed by David J. Campbell regarding attorneys' fees incurred after
              May 6,2014.

Exhibit 8     Deposition Transcript ofPlaintiffRenee Jacob's Deposition


                      FACTUAL AND PROCEDURAL BACKGROUND

    In January 2013, Plaintiffs purchased their home from Lennar Homes. Exhibit 8,
Jacobs Depo. at 9:6-9. Sometime in the summer of2013, Plaintiffs added alattice to the
top oftheir fence. Id. at 12:21-25. On August 6, 2013, Defendant informed Plaintiff
Wesley Spears ("Spears") that the lattice attached to the top of his fence needed to be
removed because it exceeded the maximum height (i.e. six feet) allowed for fences.
Exhibit 2, at P18. Spears responded that he was aware that he had thirty days to request
ahearing and intended to request ahearing. Id. at P19. However, instead ofrequesting a
hearing, Spears "timely removed the Lattice from the fence pursuant to the First
 Violation Notice in August, 2013." See Plaintiffs' Fourth Amended Petition for Damages
 and Declaratory Relief ("Fourth Amended Petition"), f 11.

    Later that year, Spears again extended the height of his fence by constructing a
privacy screen next to his fence. Id., f 13. Although Spears had been informed that he
needed to obtain approval from the Architectural Committee before constructing the
privacy screen, Spears constructed the privacy screen without seeking the required
approval. Exhibit 2 at P 21.

    On October 22, 2013, Spears was notified that the privacy screen he had constructed
violated the rules ofthe Association. Id. at P33. On October 23,2013, Spears responded
with aletter, in which he stated that he had previously "asked in writing for aHearing in
from ofthe Board ofDirectors." Id. at P34. However, the documents produced by
Plaintiffs show that this letter contained Spears's first written request for a hearing. See
id. at P1-50; see also Exhibit 1, Plaintiffs' Response to Falcon Pointe's Request for
Production, Request No. 16 (stating that Plaintiffs have produced all documents that are
"relevant to the subject matter in this action or which may be reasonably calculated to
lead to discovery ofadmissible evidence").

   One week later, in a letter dated November 1, 2013, Spears stated he had received a
letter from the Association's attorney regarding his hearing request. Id. at P23. In that
letter, Falcon Pointe's attorney acknowledged that Spears had first requested a hearing
and then requested that the hearing be postponed. Exhibit 3 at 021. Accordingly, at the
request ofSpears, the Association rescheduled the hearing for November 11, 2013 at3:00
p.m. at the Falcon Pointe Residents Club. Id. The letter also informed Spears that any


                                                                                           \%
 request for access to the books and records ofthe Association "must be made pursuant to
 Section 209.005(e) ofthe Texas Property Code." Id.

    Instead of submitting a request for access to records, Spears responded with a letter
 stating: "I will file suit next week seeking a Judicial determination of whether I am
 entitled to review the requested records prior to any hearing in this matter and to
 determine whether your client is and has previously violated the Texas Property Code."
Exhibit 2 at P 23.


   On November 5, 2013, prior to the scheduled hearing date, Spears filed this
declaratory judgment lawsuit complaining that a$25 fine was assessed for his failure to
comply with Falcon Pointe's homeowners' association guidelines. See Plaintiffs'
Original Petitionfor Declaratory Relief, f 17.
   On July 9, 2014, Plaintiffs filed their Fourth Amended Petition for Damages and
Declaratory Relief, in which they seek a declaration that the privacy screen Plaintiffs
constructed "is not in violation ofthe Rules ofthe Association and/or that the actions of
the Board were Arbitrary and Capricious because it was not based on aviolation ofarule
ofthe Association" Plaintiffs' Fourth AmendedPetition, f|33. Plaintiffs also added the
following declarations:

      (1) All "Notices ofViolation" issued by Falcon Pointe must provide the
           specific rule the homeowner violated and contain a cure date;
      (2) Fines may not be imposed before affording homeowners with a
          hearing and a reasonable opportunity to present evidence;
      (3) Falcon Pointe may not deny members access to records and must keep
           records in a manner which makes them reasonably available to
           homeowners;



                                                                                    S3?
        (4) Falcon Pointe must disclose to all homeowners that "Rainer Ficken is
            the developer, Newland Communities, Property Manager at Falcon
            Pointe Community Association and also the President of the
            Homeowners' Association and that the two positions are in a conflict
            of interest with each other and that the Board is under the control of
             the Developer";

        (5) Falcon Pointe's "control over the Homeowners' Association after ten
             years was in violation ofTex. Prop. Code Section 209.005 which calls
             for one third of the members of the Board to be elected by the
            Homeowners' [sic] after ten years if the Declaration does not set forth
            how many lots were going to be developed";
       (6) "[F]ailure to cite aspecific rule before finding plaintiffs in violation of
           the rules of the Association amounts arbitrary and capricious
            enforcement of the rules of the Association and/or a denial of equal
            protection ofthe Rules ofthe Association"; and
       (7) "[T]he President of the Association may not act for the Board in
            matters requiring Boardapproval."

Id. at fTf 26-32. Plaintiffs further allege that Falcon Pointe is liable under the Deceptive
Trade Practices Act for "failing to disclose that the Homeowners' Association was under
the control ofthe Developer's, Newland Communities, Property Manager, Ranier [sic]
Ficken, who is also President of the Association, which is a clear conflict of interest."
A/., 135.




                                                                                          c?yo
                               ARGUMENT AND AUTHORITIES

I.    Plaintiffs' Construction ofAdditional Fencing as a"Privacy Screen" Violates the
      Rules.

      Plaintiffs seek a declaratory judgment that the "privacy screen" they constructed to
 provide additional fencing is not in violation of the Rules of the Association. Fourth
 Amended Petition, f 23. However, Plaintiffs' evidence conclusively establishes that
 Plaintiffs' construction of the "privacy screen" violates to of the Association's Rules
 because Plaintiffs refused to obtain the required approval for construction on their
 property and constructed a fence that violates the maximum fence height allowed on
 Plaintiffs' lot.


     Plaintiffs' construction of additional fencing violates the Association's Rules, which
 require homeowners to obtain approval for any "improvements, modification, alterations,
or additions". Exhibit 4, Architectural Modification Guidelines, p. 7. When the
Association's Property Manager informed Mr. Spears that any construction needed to be
approved by the appropriate committee, Mr. Spears refused to seek the required approval.
Exhibit 2 at P 22-23, P 49-50.

   Plaintiffs' construction of additional fencing also violates the Association's Rules,
which limit Plaintiffs' fence height to six feet. See Exhibit 4, Design Guidelines, p. 12.
Plaintiffs' privacy screen extends the height of Plaintiffs' fence beyond this maximum
height. See Exhibit 4, Affidavit ofNatalie Boykin and attached photographs.
     Accordingly, Plaintiffs have violated the Association's Rules by modifying their
fence without seeking the required approval and by constructing a fence that exceeds the


                                                                                             c] 3-\
      maximum allowed height for fencing on their lot. Thus, the Court must deny Plaintiffs'
      request for a declaration that Plaintiffs' privacy screen does not violate the Rules ofthe

      Association.


II.      Plaintiffs' Remaining Declaratory Judgment Claims are not Appropriate for
         Declaratory Judgment

         All of Plaintiffs' remaining declaratory judgment claims are not appropriate
      declaratory judgment claims because they seek advisory opinions rather than presenting
      the Court with an actual controversy.

         Adeclaratory judgment is available only when there is ajusticiable controversy about
  the rights and status of the parties and the declaration would resolve the controversy.
  Bonham State Bank v. Beadle, 907 S.W.2d 465, 467 (Tex. 1995). A declaratory
  judgment action may not be used to obtain an advisory opinion. Transportation Ins. Co.
  v. WH Cleaners, Inc., 372 S.W.3d 223, 227 (Tex. App.—Dallas 2012, no pet.). A
  declaratory judgment claim is allowed only to resolve asubstantial controversy involving
  a genuine conflict of tangible interests. City ofDallas v. VSC, 347 S.W.3d 231, 240
  (Tex. 2011) (citing Beadle, 907 S.W.2d at 467); Boerschig v. Southwestern Holdings,
  Inc., 322 S.W.3d 752, 762 (Tex. App.—El Paso 2010, no pet.). Adeclaratory judgment
  claim is inappropriate when the relief sought is incapable of settling any actual
  controversy between the parties. See VSC, 347 S.W.3dat 240.

        Here, Plaintiffs seek a number of declarations that would not settle any actual
  controversy between the parties. The only genuine controversy over tangible interests
  between the parties is whether Plaintiffs' construction ofthe privacy screen violates the
       Association's Rules. The remainder of Plaintiffs' declaratory judgment claims seek
       advisory opinions from this Court regarding Falcon Pointe's practices, but none of these
       declarations would settle the controversy between the parties regarding Plaintiffs' fencing
       addition.


              Accordingly, Plaintiffs' declaratory judgment claims do not present this court with
       an actual controversy and must be dismissed because they would constitute advisory
       opinions.

HI. Plaintiffs' DTPA Claim Fails because there is No Evidence Supporting the
          Essential Elements of this Claim.                                                6

          Falcon Pointe is entitled to a no-evidence summary judgment on Plaintiffs' DTPA
      claim because there is no evidence to support essential elements ofthis claim. To prevail
      on their DTPA claim, Plaintiffs must prove the following essential elements:
         (1)Plaintiffs are consumers;
         (2) Falcon Pointe can be sued under the DTPA;
         (3) Falcon Pointe committed an act proscribed by section 17.50 ofthe Texas Business
             & Commerce Code; and

         (4) Falcon Pointe's conduct was aproducing cause ofPlaintiffs' damages.
      See TEX. BUS. &COMM. CODE §§ 17.41-63. Because Plaintiffs cannot submit evidence
      to support elements 2-4,Plaintiffs' DTPA claim fails as a matter of law.
IV.      Falcon Pointe Requests its Reasonable and Necessary Attorneys' Fees.
         As Plaintiffs' declaratory judgment claims lack any basis in law or fact, Falcon Pointe
  requests that the Court award reasonable and necessary attorneys' fees as are equitable
  and just pursuant to section 37.009 of the Texas Civil Practice and Remedies Code.


                                                 io
                                                                                                     B
Attached as Exhibits 6 and 7, are affidavits supporting Falcon Pointe's request for

attorneys' fees.

                                 CONCLUSION & PRAYER

    WHEREFORE, PREMISES CONSIDERED, Falcon Pointe respectfully requests that

the Court grant this motion for summary judgment and dismiss, with prejudice, Plaintiffs'

declaratory judgment claims and Deceptive Trade Practices Act claim. Additionally,
Falcon Pointe requests that the Court award Falcon Pointe the reasonable and necessary
attorneys' fees it has expended indefending itself against Plaintiffs' claims, together with
costs of court, and for any further relief at law or in equity to which Falcon Pointe is
justly entitled.



                                          Respectfully submitted,

                                          CHAMBERLAIN ♦ MCHANEY
                                          301 Congress, 21st Floor
                                          Austin, Texas 78701
                                          (512)474-9124
                                          (512) 474-8582 FAX


                                          By:    /s/David J. Campbell
                                                 DAVID E. CHAMBERLAIN
                                                 State Bar No. 04059800
                                                 DAVID J. CAMPBELL
                                                 State Bar No. 24057033

                                         ATTORNEYS FOR DEFENDANT
                                         FALCON POINTE COMMUNITY
                                         ASSOCIATION




                                            11
                                                                                         5 S^;
                            CERTIFICATE OF SERVICE

      I certify by my signature above that a true and correct copy of the above and
foregoing has been served on all attorneys ofrecord as listed below by electronic service
on the 25th day of August, 2014:

Wesley Spears
Attorney at Law
401 Congress Avenue
Suite 1501
Austin, Texas 78701




                                          12
                                                                                            535
                                                                                            y
                     No. 03-14-00650-CV
_______________________________________________________________

        IN THE THIRD COURT OF APPEALS
                AUSTIN, TEXAS
_______________________________________________________________

                Wesley Spears and Renee Jacobs,
                                        Appellants
                               v.

       Falcon Pointe Community Homeowners’ Association,
                                     Appellee
_______________________________________________________________

               Appeal from County Court at Law No. 1
       of Travis County, Texas, Cause No. C-1-CV-13-010214
_______________________________________________________________

                        Appellee’s Brief
_______________________________________________________________




                  APPENDIX 4
                                                                            Filed: 7/9/2014 9:36:15 AM
                                                                                      Dana DeBeauvoir
                                                                                   Travis County Clerk
                                         „w -WA-„-i M                               C-l-CV-13-010214
                                NO.C-l-CV-13010214                                        Andrea Scott

WESLEY SPEARS and RENEE JACOBS              §       IN THECOUNTY COURT
Plaintiffs                                  §       AT LAW NO. UI
                                            §
V.                                          §
                                             §
FALCON POINTE COMMUNITY                      §      OF TRAVISCOUNTY
ASSOCIATION
Defendant

            PLAINTIFFS' FOURTH AMENDED PETITION FOR DAMAGES
                             AMD DECLARATORY RELIEF


                                          with


                             REQUEST FOR DISCLOSURE

                                   I. INTRODUCTION

        Defendant, Falcon Pointe Community Association (hereinafter the

"Association") demanded that plaintiffs, remove lattice work attached to their fence
on one side of their backyard, on or about, July26,2013, before their next

inspection in August 2013, pursuant to a First Violation Notice.

        Plaintiffs installed the lattice because the fence sits in a depression in the

ground caused bythe grading ofthe lot nextto the plaintiffs andconsequently the
 fence as built is only about 4 feet high compared to the height ofthe plaintiffs' deck

 and the rest of the lot

        Plaintiffs, immediately sent an email to Diane Botemma indicating that they

 intended to request a hearing pursuant to Tex. Prop.Code Section 209.007. Diane

 Bottema,of Goodwin Management Inc., hereinafter the ("Property Manager"),

 advised the plaintiffs by email that they were not entitled to a Hearing since the

 President of the Board of the Association could act for the Board in matters of clear



                                                            lilt
                                                            000882070
violations ofthe rules of the Association without a Hearing, in violation of the Texas

Property Code 209.007.

       Plaintiffs removed the lattice which was attached to the top of the fence in

August, 2013, timely curing violation alleged in the defective First Notice of

Violation. Plaintiffs, immediately after receiving the First Notice of Violation and

after being advised that they were not entitled to a Hearing, contacted Diane

Bottema, the Property Manager,for the Associationand arranged a meeting to

discuss what type of Privacy Screen could be installedon plaintiffs' property.

       Plaintiffs were provided with a picture of approved privacy fencing by email

from Diane Bottema. Plaintiffs then built a Privacy Screen using the picture

provided by the Property Manager, Diane Bottema and pursuant to the verbal

directions given by Rainer Ficken and Diane Bottema at the plaintiffs' home. The

Developer, NewlandCommunities is the largest private developer in the country.

       On October 22,2013, plaintiffs' received a Second Notice of Violation

identical to the First Notice received on or about July 26,2013, claiming that the

new Privacy Screen was a second offense, even though the first offense was cured

prior to the August inspection, as requested in the First Violation Notice. Plaintiff

did not receive any Violation Notices in Augustor September of 2013. The Second

Violation Notice, was accompanied by a Statement indicating that plaintiffs had

beenfined $25.00 andassessed a $12.00 charge for sending the Second Violation
Notice certified mail.

       Plaintiffs'again requested a Hearing and advised the Property Manager of

their intent to sue. The First Violation Notice was defective because it did not cite




                                                                                         r,&
any specific rule ofthe Association that plaintiffs allegedlyviolated. The First

Violation Notice was also defective because it failed to provide a specific cure date.

       The Second Notice of Violation was defective because it gave a cure date of

before the "August inspection" even though it was dated October22,2013. The

Notice was also defective because it did not cite any specificrule of the Association

that defendant claimed plaintiffs had violated. The Notice was also defective

because it asks plaintiffs' to remove lattice attached to the fence. The lattice,

attached to plaintiffs' fence had been timely removed in August of 2013.

       Plaintiffs also requested accessto the records ofthe Association regarding

prior dedicatory violations ofhomeowners', in order to prepare forthe Hearing,

scheduled for November 11,2013. Defendant retainedan Attorney who informed

the plaintiffs, that the records plaintiffs requested wereprivate andthat theywould
not give plaintiffs access to the records unless ordered to do so, in violation of

Section 209.005, ofthe Texas PropertyCode. Since that time plaintiffs' have made a

number of requests as homeowners' to Diane Bottema, PropertyManager ofthe

Association. Defendant has refused each time to produce any ofthe records that

were requested.

       Defendant held a hearing on November 11,2013, based on the defective

Second Notice ofViolation. The attorney representing the defendant at the Hearing,
Alex Valdes, issued the ruling ofthe Board pursuant to a lettertoAttorney Wesley
Spears which said:

"Upon careful consideration of all the facts and circumstances exercise their




                                                                                         5   3
business judgments as to the best interests of the Association, the Board has made a

final determination regarding your installation of improvements and modifications

that were not approved by the Association. The Board hereby reaffirms and

upholds its previous decision regarding the violation set forth in its prior

correspondence to you." Attorney Valdes' letter cites no rule that has been violated

or upon which the Board's decision was allegedly based.

       The Valdesletter does not identify when the Boardheld any previous

meeting or Hearing were the Board allegedly made its original decision regarding

the Privacy Screen. Based on the foregoing the Hearing that was held on November

11,2013, was in violation of Texas Property Code,Section 209.007, since it was

based on a defective Notice. The Hearingwas also invalid because plaintiffswere

never advised of a specific rule ofthe Association that plaintiffswere alleged to have

violated. The defective Noticealso provided a factuallyimpossible cure date of

before the Augustinspection, for a Notice dated in October, and a Hearing held in
November.


                           II. DISCOVERY CONTROL PLAN LEVEL



1.     Plaintiffs intend to use discovery Level2.

                              III. PARTIES AND SERVICE


2.     Plaintiffs, Wesley Spears and Renee Jacobs are individuals whose address

is 2913 Dusty Chisolm Trail, Pflugerville,Texas 78660.

3.     Defendant the Association is a Texas domestic nonprofit corporation

whose physical location is in Austin, Travis County, Texas. Service of

process on the Association is proper on its registered agent, Goodwin Management,




                                                                                         5 IT-
Inc., 11149 Research, Suite. 100, Austin, Texas 78759.

4.      The subject matter in controversy is within the jurisdictional limits of this

court


5.      Per Tex. R.Civ. P.47, this suit seeks monetary relief of $100,000 or less, but

more than $1000.00. and nonmonetary relief.

6.      Venue in TravisCounty is proper in this causeunder Section 15.002(a)(1)

ofthe Civil Practice and Remedies Code because all or a substantial part

ofthe events or omissions givingrise to this lawsuit occurred in this

Travis County.

                                             IV. FACTS

7.      On or about July 26,2013, the Association pursuant to a Notice of Violation

demanded that plaintiffs remove wooden lattice attached to their fence.

Plaintiffs incurred over $1000.00 in the purchase ofthe lattice, other

materials and labor to install and remove the lattice at the demand ofthe defendant

under the threat of imposition of a fine.

8.      Plaintiffs, immediatelyafter receiving the First Notice ofViolation, indicated

that they intendedto requesta Hearing byemail to Diane Bottema, aftertheyhad an

opportunity to investigate their rights, pursuant to Texas Property Code Section

209.007, and before removing the lattice wood screening.

9.      Plaintiffs were advised by the Property Manager, DianeBottema, that they

were not entitled to a Hearing since the President of the Board could act on behalf of

the Board in these matters.




                                                                                         66
 10.       Plaintiffs were never advised that the President of the Falcon Pointe

 Community Association was also the Developers, Newland Communities, Property
 Manager at Falcon Pointe. Falcon Pointe is a homeowners' association with 500to

 1500 houses, and, with abudget in excess of$1,000,000 per year. The development
 has been in existence for fifteen years and is still constructing new homes.
 11.       Plaintiffs then timely removed the Lattice from the fence pursuant tothe
First Violation Noticein August, 2013.

12.        Pursuant to Plaintiffs', request ameeting with the Property Manager to
discuss whattype ofprivacy fencing wasallowed.

13.        Pursuant to that meeting atwhich Rainer Ficken the Developer's Property
Manager and President ofthe Homeowners' Association and Diane Bottema, the
Association's Property Manager were present. Plaintiffs were provided with a
picture of privacy screening that was approved by the Association, after the meeting
and were given verbal instructions by Rainer Ficken and Diane Bottema regarding
what type ofPrivacy Screen could be installed atthe meeting.
14.    Plaintiffs pursuant tothe picture provided by Diane Bottema and Ranier
Ficken and the instructions given atthe meeting plaintiffs rebuilt aprivacy screen as
afreestanding structure that was substantially similar to the drawing and verbal
instructions provided by Diane Bottema and RanierFicken.

15.    Plaintiffs received aSecond Violation Notice by certified Mail dated October
22,2013. the notice was identical to the first Notice and reads in pertinent part as
follows:




                                                                                        C
                                                                                        J   IG
       "Comments: Latticework on fence is noncompliant with the Falcon Pointe
       CommunityHOA guidelines. Please remove before the next inspection in
       August. Failure to address this issue before the next inspection will result in
       additional violations and a $50 fine. We appreciate your intention to this
       matter."


16.    The Second Violation Notice is defective in thatthere is nothing attached to
the fence. The subject privacy screen plaintiffs builtis notattached inanywayto
thesubject fence and isentirely onPlaintiffs' property.
17.    The Notice letterisalso defective because itgives a cure date ofby the
"August inspection" even though the Notice is dated, October22,2013. Before the

August Inspectionwas the same date provided in the FirstViolation Notice, which

plaintiffs complied with. The subject Notice appears to be a sloppy revision ofthe
First Violation Notice.

18.    The Notice isalso defective because itdoes notcite any specific rulethat
plaintiffs are alleged to have violated.

19.    The Plaintiffs also received a statement with theOctober 22,2013, Second
Violation Notice from theAssociation imposing a $25 fine and a $12.00 charge for
sending thelettercertified mail which was assessed prior toa Hearing.
20.    Plaintiffs again immediately requested a Hearing inwriting and requested
access tothe records ofthe Association regarding records of prior dedicatory
violations claimed by theAssociation, inorder to prepare for a Hearing scheduled
for November 11,2013.

21.    Defendantretained counsel, who advised plaintiffs, that the Association

considered, the requested records private, and would not disclosethem unless

ordered to do so in violation ofTexas Property Code Section 209.00S.


                                                                                         C
                                                                                         J   1
 22.    Defendants allegedly held a Hearing of the Board of Directors on

 November 11,2013, based on the Second Defective Violation Notice.

 23.    On December 3,2013, Plaintiffs received a Third Violation Notice

 again citing plaintiffs' forviolations relatedto the subject Privacy Screen.

 24.    The Third Violation Notice refers tolattice work thistime leaving off
attachedto the fence as in the Firstand Second Violation Notices and citesthe
following language:

"Improvement-Architectural control approval isrequired for any modification or
alteration". The Notice letter imposes a $50.00 fine and a $12.00 certified mail fee

based on the previous violation letters even though itcites an entirely new violation
based onentirely new grounds butagain notciting a specific rule. Defendants filed
thisnewnotice because it is aware thatit previous Violation Notice letters were
defective. The Third Notice isalso defective because itgives no cure date and is
based on the FirstandSecond Violation Notices, which werealso defective.
                               V. CLAIM FOR DAMAGES

25.      The Plaintiffs claim damages inexcess of$1000 for thewood lattice and
other materials, and the value ofthe labor expended to remove the subject lattice
by the Plaintiffs pursuant to First Violation Notice sent to the Plaintiffs by the
defendant, demanding thatplaintiffs remove thelattice work attached to thefence.
                          VI. CLAIM FOR DECLARATORY JUDGMENT

26.    Plaintiffs seek a declaration that all Notices ofViolation issued by the
defendant Association must provide the specific rule that the Association is claiming
thatthe homeowner' violated. Plaintiffalso seeks a declaration that the defendant's.



                                                                                        J*
Notices of the Violations of Rules of the Association must contain a cure date

provided by law and not a statement that the claimed defect must be cured before

the next inspection.

27.    Adeclaration thatfines may notbeimposed before affording the
homeowner(s) charged with a violation a Hearing with a reasonable opportunity to
present evidence.

28.    Plaintiffs arealso requesting a declaration that the Association may notdeny
members access totherecords oftheAssociation and the Association must keep the
records in a manner which makes them reasonable available to the members.

29.    Plaintiffalso seeks a declaration that the Homeowners' Association must

discloseto all existingand prospectiveHomeowners that RanierFicken is the

developer, Newland Communities, Property Manager atFalcon Pointe Community
Association and alsothe President ofthe Homeowners' Association and that the two

positionsare in a conflict ofinterest witheach other and that the Board is under the
control ofthe Developer.

30.    Plaintiffs' also seek a declaration thatthe Developer's control over the
Homeowners' Association after ten years was in violation ofTex. Prop. Code Section
209.005 which calls for one third of the members ofthe Board to be elected by the
Homeowners' after ten years ifthe Declaration does not set forth how many lots
were going to bedeveloped. Failure tocomply with Tex. Property Code Section
209.00591, is a deceptive trade practice.




                                                                                       OQ
                                                                                       J i
31.    Adeclaration that the failure tocitea specific rulebefore finding plaintiffs in
violationofthe rules ofthe Association amounts arbitrary and capricious

enforcement ofthe rulesoftheAssociation and/or a denial ofequal protection of
the Rules ofthe Association.

32.     Plaintiffs seeka declaration the President ofthe Association may not act for
the Boardin matters requiring Board approval.

33.    Finally, the plaintiffs request a declaration thatthe Privacy Screen in
question was builtin substantial compliance withthe example and verbal

instructions which were provided to the plaintiffs by the Property Manager, Diane
Bottema and Ranier Ficken, President ofthe Homeowners' Association and the

Developer, Newland Properties, Property Manager andIs notinviolation ofthe
Rules ofthe Association and/or that the actions ofthe Board were Arbitrary and
Capriciousbecause it was not based on a violation of a rule ofthe Association.

                         VII. ATTORNEYS FEES AND COSTS

34.    Plaintiffs request that they recover reasonable and necessary attorney fees,
and costs that are equitableand just under Texas Civil Practice &Remedies Code.


                           DECEPTIVE TRADE PRACTICES

35.    Plaintiff incorporates paragraphs 2 through 34above. The Falcon Pointe
Homeowners' Association has violated the Texas Deceptive Trade Practices Act by
failingto disclose that the Homeowners'Association was under the control ofthe

Developer's, Newland Communities, Property Manager, Ranier Ficken, who isalso
President ofthe Association, a clear conflict of interest

                                          10


                                                                                          36.    The Board of the Falcon Pointe Homeowners' Association is underthe

 absolute control ofthe developer after ten years since theinitial Declaration was
 recorded. The Declaration does not establish how many lots will be inthe
 subdivision. When plaintiff, Wesley Spears, applied to be a voting member of the
 Board his name was noteven placed ontheballot for themost recent election of
 voting member's ofthe Association inJune, 2014. All candidates for the Board are
 chosen by aNominating Committee, which is under the control ofthe developer.
 Plaintiffs' were only given one person to vote as their voting member ofthe Board,
 even though plaintiff, Wesley Spears applied tobe avoting member ofthe Board.
37.     The Falcon Ponte project is continuing expand with many new homes
planned overthe nextten years or more.

38.     Defendant's failure to disclose that the Homeowners' Association has been
under the Developer's control for over ten years and still is controlling 100% ofthe
Board ofthe Association is in violation ofTex. Prop. Code Section 209.00591. The
Association never disclosed that Board of Directors was chosen by aNominating
Committee which is under the control ofthe developer and that therefore,
homeowners' have no real say in the management ofthe Association. Nor did
defendant disclose that itstill controlled the Board after ten years in violation of
Tex. Prop. Code Section 209.00591. Further, the developer has retained an absolute
veto power over decision's ofthe Board which was also not disclosed by the
Association and is also deceptive. The actions ofthe defendant described above are
deceptive trade practices and is in violationofTexas law.




                                          11




                                                                                       XI
                          VIII. REQUEST FOR DISCLOSURE

39.    UnderTexas Rule of Civil Procedure 194, plaintiffs request that the

Defendant disclose within 50 days ofthe service ofthisrequest, the information or
Material, described in Rule 194.2.
                                       PRAYER


       WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Wesley Spears and Renee
Jacobs respectfully praysthat the Defendant be cited to appearandanswerherein
and that uponthe final hearing ofthe cause, judgment be enteredforthe Plaintiffs

against the Defendant fordamages and for declaratory judgment as set forth herein,
costs of court, attorney's fees, and such other and further relief to which the

Plaintiffs may beentitled at law orinequity, including butnot limited to Injunctive
Reliefenjoining all or oneofthe violations ofthe Texas Property Code outlined
above and/or double or trebledamages, ifapplicable.

                                                          Respectfully submitted,




                                                          By:
                                                          Wesley Spears
                                                           Texas Bar No. 18898400
                                                           401 Congress Avenue,
                                                           Suite 1501
                                                           Austin, Texas 78701
                                                          Tel. (512) 696-2222
                                                          Fax. (512) 687-3499
                                                          Attorney For Plaintiffs




                                          12



                                                                                      i ri-v^
                            CERTIFICATE OF SERVICE

        I certify that a true and correct copy ofthe above and foregoing has been
efiied and served In compliancewith the Texas Rulesof Civil Procedure on the 9th
day of July, 2014.




                                         13

                                                                                    '•